Citation Nr: 0819059	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1969, to include service in Vietnam from September 
1967 to August 1968 as an aircraft control and warning 
operator.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, denying the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In his substantive appeal, the 
veteran requested a hearing before the Board, sitting at the 
RO, and personal hearings were thereafter scheduled in 
September 2006, April 2007, and January 2008, with the 
veteran cancelling each such hearing due to sickness or other 
reason.  Regarding the most recently scheduled hearing in 
January 2008, the veteran submitted additional documentary 
evidence in lieu of his hearing, along with a waiver for its 
initial consideration by the RO.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Review of the record indicates that the RO by an 
administrative decision of August 2006 entered a formal 
finding that there was insufficient information submitted to 
attempt to verify the veteran's claimed, multiple stressors 
in Vietnam leading to the onset of his claimed PTSD.  The 
veteran takes specific exception to that decision, noting 
that he has provided detailed accounts of each of his 
stressors inclusive of months, years, and locations.  He 
further notes that his service personnel records accurately 
set forth his unit(s) of assignment while on active duty in 
Vietnam, it primarily being the 770th Radar Squadron.  In 
sum, the veteran argues that sufficient data have been 
furnished so as to warrant referral to the U.S. Army and 
Joint Services Records Research Center (USAJSRRC) for 
meaningful research as to his claimed stressors.  The 
undersigned concurs, and on that basis, remand of this matter 
is necessary to permit the USAJSRRC to attempt to verify each 
of the claimed stressors.  

It, too, is evident that the RO has not formally determined 
to this date whether the veteran engaged in combat with the 
enemy.  Notably, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Where it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.

If, however, it is determined that the veteran did not engage 
in combat, then his lay testimony, by itself, is insufficient 
to establish the alleged stressor(s).  Instead the record 
must contain service records or other independent credible 
evidence to corroborate the veteran's account of inservice 
stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  
In sum, if the claimed stressor is not combat-related, the 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  Where a current 
diagnosis of PTSD exists, the sufficiency of the claimed in-
service stressor is presumed; the Board can reject favorable 
medical evidence as to stressor sufficiency only on the basis 
of independent medical evidence, accompanied by an adequate 
statement of reasons or bases, and only after first seeking 
clarification of an incomplete examination report (whether or 
not such clarification is actually provided by the original 
examiner) pursuant to applicable VA regulatory provisions.  
Id. at 142-144.

Here, the veteran contends that he engaged in combat with the 
enemy while in Vietnam and that at least a portion of his 
claimed stressors are combat-related, including mortar and 
rocket attacks on his various locations.  In reviewing the 
record it does not appear that the RO has undertaken 
sufficient development to determine if the veteran engaged in 
combat with the enemy or was otherwise subjected to weaponry 
fire.  Notice is taken that the Court of Appeals for Veterans 
Claims recently held that one cannot conclude from the mere 
absence on a veteran's Department of Defense Form 214 
(service personnel record) of a medal or citation evincing 
combat that the veteran in fact did not engage in combat with 
the enemy.  Daye v. Nicholson, 20 Vet. App. 512 (2006).  
Moreover, even in the absence of combat with the enemy, if 
any of the veteran's locations were subjected to enemy attack 
by rockets, mortars, or other weaponry fire while he was 
stationed there, corroboration of every detail of a stressor 
under such circumstances, including the claimant's own 
personal involvement, is not necessary to verify such a 
stressor; independent evidence that the incident occurred is 
sufficient..  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  

In view of the foregoing, the Board finds that remand to 
permit entry of a formal determination as to whether the 
veteran engaged in combat with the enemy is in order.  If 
combat duty is not confirmed, the RO must prepare a written 
summary of all the stressors claimed by the veteran to have 
led to the onset of his PTSD and send it and copies of the 
veteran's service personnel records to the USAJSRRC with a 
request that an attempt be made to corroborate the alleged 
stressors.

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his original claim for service connection 
for PTSD, including that required under 
38 C.F.R. § 3.304(f).  

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.

2.  Any and all pertinent VA treatment 
records not already on file should be 
obtained for inclusion in the veteran's 
claims folder.  

3.  The veteran must be contacted in 
writing and afforded one last opportunity 
to provide any additional information 
regarding the who, what, when, where, and 
how as to each of his claimed in-service 
engagements in combat with the enemy and 
those other claimed in-service stressors 
leading to the onset of his PTSD, 
including, to the extent possible, a 
greater degree of specificity as to the 
names of the persons involved, their 
units, and the dates and locations of any 
claimed incidents and his location (i.e., 
base or camp) when subjected to rocket or 
mortar attacks or other weaponry fire.  
The veteran is advised that he may submit 
"buddy statements" from individuals who 
were involved or otherwise a witness to 
the claimed events.  An appropriate 
period of time should then be permitted 
for a response.

4.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in the preceding 
paragraph, the AMC/RO must thereafter 
enter a formal determination, following 
any other development deemed necessary by 
the AMC or RO, as to whether the veteran 
engaged in combat with the enemy during 
his period of active duty.  Notice to the 
veteran of the determination entered and 
affording him a reasonable period to 
respond must follow.  

5.  Regardless of whether or not the 
veteran responds to the request set forth 
in the preceding paragraph Number 3, the 
AMC/RO must prepare a written summary of 
all the stressors claimed by the veteran 
to have led to the onset of his PTSD 
using any and all information regarding 
the veteran's claimed stressor(s) 
previously provided by him or others.  
This summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents must then be sent to 
the USAJSRRC with a request that an 
attempt be made to corroborate the 
alleged stressors, to include his 
assertion that he or his camp/base was 
subjected to weaponry fire.  If 
additional information from the veteran 
is found by the USAJSRRC to be needed to 
conduct meaningful research, such 
information must be sought by the AMC/RO 
from the veteran.  If the veteran does 
not then respond, no further input from 
the USAJSRRC need be sought.

6.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there 
must be prepared by the RO/AMC a written 
report detailing the nature of any in-
service stressful event(s), verified by 
the USAJSRRC or through other documents. 
If no stressor is verified, that should 
be so stated in such report.  

7.  If and only if credible supporting 
evidence of combat duty is confirmed or 
another in-service stressor is verified, 
the RO/AMC must arrange for the veteran 
to be afforded a VA psychiatric 
examination to determine if he meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to combat or a 
verified in-service stressor.  The RO 
must inform the psychiatrist of the 
verified in-service stressor(s) and 
forward the claims folder in its entirety 
to that psychiatrist for review.  The 
psychiatric evaluation must include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation 
and any tests deemed as necessary.

The examiner must then offer an opinion 
addressing the following questions:

(a)	Does the veteran meet the 
diagnostic criteria for PTSD 
as defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders 
(4th ed. 1994)?  
(b)	If so, is it at least as 
likely as not (50 percent or 
greater probability) that 
the veteran's PTSD is 
causally linked combat (if 
confirmed) or to a verified 
in-service stressor?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date 
or causal relationship; less likely 
weighs against the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  Any tests that are deemed 
necessary should be performed.  The 
psychiatrist is also asked to provide a 
rationale used in formulating his or her 
opinion in the written report.

8.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority, inclusive of 
38 C.F.R. § 3.304(f) (2007).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


